Citation Nr: 1514312	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), type II, to include as secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to June 1997.  She was placed on the temporary disability retired list (TDRL) in March 1997, effective June 1997, based on medical issues not related to the claim currently before the Board.  She was placed on the Permanent Disability Retired List (PDRL) in October 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This case was before the Board in April 2011 and August 2013, when it was remanded for further development.


FINDING OF FACT

Giving her the benefit of the doubt, the Veteran has diabetes mellitus that is etiologically related to her active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the elevated glucose readings she had in October 1997 while on medical leave were early manifestations of her currently-diagnosed diabetes mellitus, type  II.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).
 
There is no dispute that the Veteran has DM.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The medical treatment records evidence a diagnosis of DM and ongoing treatment for it.  

As for the second requirement for service connection, that of a disease or injury being incurred or aggravated during service, a review of the Veteran's service treatment records (STRs) is unremarkable for treatment or diagnosis of DM until October 1997, when her glucose readings became elevated.  

There are two medical opinions addressing the two different theories of entitlement the Veteran has advanced - direct and secondary.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").

In that regard, an August 2006 VA medical examiner agreed that the elevated glucose readings in October 1997 were the early manifestations of the Veteran's current DM.  The examiner stated that the Veteran's "fasting glucose on 10/20/97 was 114 which fits the ADA guidelines for Impaired Fasting Glucose.  Her glucose on 1/20/98 was 128.  According to the ADA the diagnosis of diabetes requires fasting glucose at or above 126 mg/dL which must be confirmed on a subsequent day.  It is more likely than not that her impaired fasting glucose noted in October 1997 was an early manifestation of the currently diagnosed type 2 diabetes mellitus.  However her fasting glucose was not elevated above 126 on two separate occasions by June 3, 1998 to warrant a diagnosis of diabetes mellitus by June 3 1998."  As such, the examiner essentially stated that the Veteran's DM was directly related to her active service, as its early manifestations were seen in active service. 

A July 2011 VA examiner opined that it was less likely as not that the Veteran's DM was caused or aggravated by, or related to, her service-connected major depressive disorder or PTSD, as there was inadequate supportive evidence to support such a causal association.  

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  As such, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.
 
ORDER

Entitlement to service connection for diabetes mellitus is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


